DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/1/2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a first and a second guard” in line 5 and “a first and a second wall” in line 7 should be corrected as --a first guard and a second guard-- and --a first wall and a second wall-- respectively for clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “each of the guards” in line 1 should be corrected as --each of the first and second guards-- for clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a first and a second edge” in line 2 should be corrected as --a first edge and a second edge-- for clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a first and a second wheel support” in lines 3-4 should be corrected as --a first wheel support and a second wheel support-- for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the floor jack is posited” should be corrected as --the floor jack is [[posited]]positioned--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “a first and a second wheel” in line 2 and “the first and the second wheel supports” in line 4 should be corrected as --a first wheel and a second wheel-- and --the firs and [[the]] second wheel supports-- respectively for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the rigid rectangular support" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 11 (which upon claim 17 depends) recites “a rigid rectangular plate” in line 2. Upon review of the originally filed specification and drawings, “the rigid rectangular support” is interpreted as --the rigid rectangular [[support]]plate--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nix (US 6,199,826 B1).
Regarding claim 11, as seen in fig 2, Nix (‘826) discloses a floor jack positioning support comprising: a rigid rectangular plate 5 (fig2, col.2 line20) comprised of a first side (a side where an element 4 is protruding from, figs1,4), a second side (a side where an element 40 is protruding from, fig4), a first end (an end where an element S1 is positioned at, figA below), and a second end (an end where an element S2 is positioned at, figA below), wherein each of the first and second ends are comprised of a wall (figA) that forms a first wheel support S1 (figA below) and a second wheel support S2 (figA below); and the second wheel support S2 is comprised of a panel P (figA below) extending between the walls to form an open-ended enclosure (figA, figs2-3).
   	
    PNG
    media_image1.png
    426
    596
    media_image1.png
    Greyscale

Regarding claim 13, Nix discloses the floor jack positioning support as recited in claim 11, wherein a floor jack 17 (col.2 line21; It is noted that a floor jack is an intended use, where it is only required for the support of Nix to be capable of performing) is positioned in the floor jack positioning support substantially perpendicular to the first and second sides of the rigid rectangular plate 5 (figs1,3,4).
Regarding claim 16¸ Nix discloses the floor jack positioning support as recited in claim 11, wherein each of the first and second sides have a raised ridge 4,40 (col.2 lines19-20; figs2,4) running between the first and second ends (figs2,4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 6,199,826 B1) in view of Kozlowski (4,427,178).
Regarding claim 18¸ Nix (‘826) discloses a combination floor jack and support bracket (fig1) comprising: a floor jack 17 (figs1,4; col.2 line21) comprised of a chassis (figs1,4) and a wheeled end (an end with wheels 18,19; fig1) having a first wheel 18 (col.2 line21) and a second wheel 19 (col.2 line21); a support bracket 2 (col.2 line19) comprising a first wheel support S2 (figA above) and a second wheel support S1 (figA) disposed on opposite ends of a rigid plate 5 (col.2 line20; figA), wherein each of the first and second wheel supports S2,S1 are comprised of a first wall and a second wall (figA, vertical walls), and further the first wheel support S2 has a panel P (figA) connecting the first and second walls of the first wheel support S2 (figA); and wherein the chassis of the floor jack 17 is positioned perpendicularly to a direction of the rigid plate 5 (figs1,2,4). However, Nix does not explicitly disclose that one of the first and second wheels is disposed in each of the first and second wheel supports. 
Kozlowski (‘178) teaches a use of a combination of a floor jack 12 and a support bracket 10 where a distance between wheel supports 18,20,28,30 (col.3 lines9-13, fig2) is sized so that wheels 12W (col.3 line12) of the floor jack 12 can be disposed therein so that the wheels 12W can be protected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use a support bracket sized to receive wheels of a floor jack therewithin, as taught by Kozlowski, for the purpose of providing a protection of wheels. 
Regarding claim 19¸ the combination of Nix and Kozlowski teaches the combination floor jack and support bracket as recited in claim 18, however, does not explicitly teach dimensions of the firs and second wheel supports. It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A.). Also, Kozlowski (‘178) teaches a use of a support bracket 10 (fig1, col.2 line58) for a floor jack 12 (col.2 line61) where a height of a wheel support 18,28,20,30 (col.2 line63, col.3 lines9-12) is about 2.5 inches (col.5 line24-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the support bracket where each of the first second wheel supports have a width ranging from between 1 and 4 inches and a height ranging from between 1 and 4 inches, since, as aforementioned, it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II.A.). In this case, the support bracket of Nix and Kozlowski teaches each and every positively recited structures and is capable of performing the recited intended use. Therefore, the general conditions of a claim are disposed in the prior art.

Claim(s) 1-4, 6, 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 6,199,826 B1) in view of Brooks (US 2005/0262909 A1).
Regarding claim 1¸ Nix (‘826) discloses a support bracket for a floor jack comprising: a planar plate 5 (col.2 line20, fig2) comprising a first longitudinally extending side (a side where an element 4 is protruding from, figs1,4), a second longitudinally extending side (a side where an element 40 is protruding from, fig4), a first transversely extending edge (an edge where an element S1 is positioned at, figA above), and a second transversely extending edge (an edge where an element S2 is positioned at, figA above); the first transversely extending edge having a first guard and a second guard (vertically extending walls, figA above) upwardly from the first and second longitudinally extending sides (figA); and the second transversely extending edge having a first wall and a second wall (figA) extending upwardly from the first and second longitudinally extending sides (figA), wherein the first and second walls are connected to one another by a roof element P (figA) forming an open-ended enclosure (figA, figs2-3). 
However, Nix does not explicitly disclose a use of at least one continuous opening for receipt of a fastener for securing the planar plate to a surface. Brooks (‘909) teaches a use of a continuous opening 32 (fig3(a), para[0021]) for receipt of a fastener (para[0021], “anchor bolts”) for securing a planar plate 30 (fig3(a), para[0021]) of a support bracket for a wheeled workpiece to a surface (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use at least one continuous opening, as taught by Brooks, for the purpose of securing anchor bolts which are used to secure a support bracket on a ground surface in one specific location (para[0001],[0021]).
Regarding claim 2¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Brooks further teaches that the support bracket is comprised of a steel (para[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use steel for a support bracket, as further taught by Brooks, since it is known that a steel is a durable material for a support bracket.
Regarding claim 3¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Nix discloses wherein the first and second guards of the first transversely extending edge are substantially parallel to the first and second walls of the second transversely extending edge (figA).
Regarding claim 4¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Nix discloses wherein the floor jack 17 is positioned in the support bracket substantially perpendicular to the planar plate 5 (figs1,3-4).
Regarding claim 6, the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1, however, does not explicitly teach a length range of the roof element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of a roof element ranging from between 1 to 4 inches, since it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II.A.). In this case, the support bracket of Nix and Brooks teaches each and every positively recited structures and is capable of performing the recited intended use. Therefore, the general conditions of a claim are disposed in the prior art.
Regarding claim 9¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Nix further discloses wherein each of the first and second guards have a first edge and a second edge (figA), and further wherein at least one of the firs and second edges has a taper (figB below).

    PNG
    media_image2.png
    426
    596
    media_image2.png
    Greyscale
 
Regarding claim 10¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Nix further discloses wherein each of the firs and second longitudinally extending sides have a ridge 4,40 (col.2 lines19-20; figs2,4) extending upwardly from the planar plate 5.
Regarding claim 12¸ Nix discloses the support bracket for a floor jack as recited in claim 11.  However, Nix does not explicitly disclose a use of at least one opening for receipt of a fastener. Brooks (‘909) teaches a use of an opening 32 (fig3(a), para[0021]) for receipt of a fastener (para[0021], “anchor bolts”) for securing a rigid rectangular plate 30 (fig3(a), para[0021]) of a support for a wheeled workpiece to a surface (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use at least one opening, as taught by Brooks, for the purpose of securing anchor bolts which are used to secure a support on a ground surface in one specific location (para[0001],[0021]).
Regarding claim 15¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 11. However, Nix does not explicitly disclose a use of a fastener for securing the rigid rectangular plate. Brooks (‘909) teaches a use of a fastener (para[0021], “anchor bolts”) which passes through a continuous opening 32 (fig3(a), para[0021]) for securing a rigid rectangular plate 30 (fig3(a), para[0021]) of a support for a wheeled workpiece to a ground surface or a trailer (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use a fastener, as taught by Brooks, for the purpose of securing a support bracket on a ground surface or a trailer in one specific location (para[0001],[0021]).
Regarding claim 17, the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 11. Brooks further teaches a use of a steel (para[0022]) to fabricate a support for a wheeled workpiece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use steel for a support, as further taught by Brooks, since it is known that a steel is a durable material for a support.


Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nix (US 6,199,826 B1) and Brooks (US 2005/0262909 A1) in further view of Kozlowski (4,427,178).
Regarding claim 5¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1, however, does not explicitly teach that each of the first and second guards extend upwardly a distance from 1 to 4 inches. Kozlowski (‘178) teaches a use of a support bracket 10 (fig1, col.2 line58) for a floor jack 12 (col.2 line61) where a height of the support bracket (col.2 line63, col.3 lines9-12) is about 2.5 inches (col.5 line24-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the support bracket where that each of the first and second guards extend upwardly a distance from 1 to 4 inches, since it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II.A.). In this case, the support bracket of Nix and Brooks teaches each and every positively recited structures and is capable of performing the recited intended use. Therefore, the general conditions of a claim are disposed in the prior art.
Regarding claim 7, the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1. Nix further discloses wherein the open ended enclosure has an opening (fig2). However, Nix does not explicitly disclose a width and a height of the opening. It is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II. A.). Also, Kozlowski (‘178) teaches a use of a support bracket 10 (fig1, col.2 line58) for a floor jack 12 (col.2 line61) where a height of the support bracket is about 2.5 inches (col.5 line24-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the opening of the open ended enclosure having a width ranging from between 1 and 4 inches and a height ranging from between 1 and 4 inches, since, as aforementioned, it has been held that where the general conditions of a claim are disposed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II.A.). In this case, the support bracket of Nix and Brooks teaches each and every positively recited structures and is capable of performing the recited intended use. Therefore, the general conditions of a claim are disposed in the prior art.
Regarding claim 8¸ the combination of Nix and Brooks teaches the support bracket for a floor jack as recited in claim 1, however, does not explicitly teach that the open ended enclosure is sized and configured to house a wheel of the floor jack. Kozlowski (‘178) teaches a use of a support bracket 10 having an open ended enclosure defined by wheel supports 18,28 (col.3 lines9-13, fig2) sized to house a wheel 12W (col.3 line12) of a floor jack 12 so that the wheel 12W can be protected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use an open ended enclosure sized to house a wheel of a floor jack therewithin, as taught by Kozlowski, for the purpose of providing a protection of wheels. 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nix (US 6,199,826 B1) in view of Kozlowski (4,427,178).
Regarding claim 14¸ Nix discloses the floor jack positioning support as recited in claim 13, however, does not explicitly disclose that a wheeled end of the floor jack is positioned within the first and second wheel supports. It is noted that the floor jack and its further limitations are rejected as intended use. Kozlowski (‘178) teaches a use of a combination of a floor jack 12 and a support 10 where a distance between wheel supports 18,20,28,30 (col.3 lines9-13, fig2) is sized so that wheels 12W (col.3 line12) of the floor jack 12 can be positioned therewithin so that the wheels 12W can be protected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nix to use a support sized to position wheels of a floor jack within the wheel supports, as taught by Kozlowski, for the purpose of providing a protection of wheels. 


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nix (US 6,199,826 B1) and Kozlowski (4,427,178) in further view of Brooks (US 2005/0262909 A1).
Regarding claim 20, the combination of Nix and Kozlowski teaches the combination floor jack and support bracket as recited in claim 18, however, does not explicitly teach a use of a plurality of openings and a plurality of fasteners. Brooks (‘909) teaches a use of a plurality of openings 32 (fig3(a), para[0021]) on a rigid plate 30 (fig3(a), para[0021]) for receipt of a plurality of fasteners (para[0021], “anchor bolts”) for securing the rigid plate 30 (fig3(a), para[0021]) of a support bracket for a wheeled workpiece to a surface (para[0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nix and Kozlowski to use a plurality of openings and a plurality of fasteners, as further taught by Brooks, for the purpose of securing a support bracket on a ground surface in one specific location (para[0001],[0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723